DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicants amendments and remarks filed on 05/24/2022.
Claim 1 has been amended.
Claims 18-20 are cancelled.
Claims 1-6, 9-13 and 16, 17 and 21-28 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments and Declaration
Applicant’s arguments and Declaration filed 05/24/2022 have been fully considered but they are not persuasive.
Applicant’s have submitted a Declaration of Neil Desai under 37 CFR 1.132 and asserts that said declaration demonstrated the unexpected advantageous effects of the presently claimed methods of the instant application.
Applicant’s Declaration filed 05/24/2022 have been fully considered but they are not persuasive for overcoming the 103 rejection. The Declaration states that  the investigation of ABI-009 to cancer patients with inactivating alterations in 7SC/ or 7SC2 genes regardless of tumor type, along with a panel of other biomarkers. Preliminary  results from the Expanded Access Program showed that a majority of patients with inactivating alterations in 7SC/ or TSC2 genes as well as alterations in one or more of other genes recited in the present claims, despite failure of multiple other prior therapies, responded to ABI-009. Out of the eighteen patients, twelve patients responded to the ABI-009 treatment, achieving a response rate of about 67%. The results from David showed that merely 6.7% of the patients (2 out of 30 patients) bearing a 7SC/ or TSC2 mutation responded to everolimus. While the examiner appreciates applicant's thorough explanation of the results of the clinical trial, the examiner continues to maintain that such unexpected results do not obviate the 103 rejection of Desai (US 2018/0153863) in view of Inoki et al, Vali et al, Peter B Crino et al, and Yanyan Jiang et al. However, the aforementioned prior art recites a broad demographics of patients that applicant failed to show unexpected results for. Desai discloses methods and compositions for the treatment of a solid tumor by administering compositions comprising nanoparticles that comprise an mTOR inhibitor (such as a limus drug, e.g., sirolimus or a derivative thereof) and an albumin in combination with compositions comprising a second therapeutic agent acts synergistically to inhibit cell proliferation (abstract). The average particle size of the nanoparticles in the mTOR inhibitor nanoparticle composition (such as sirolimus/albumin nanoparticle composition) is no greater than about 150 nm (such as no the average particle size of the nanoparticles in the mTOR inhibitor nanoparticle composition (such as sirolimus/albumin nanoparticle composition) is no greater than about 150 nm (such as no greater than 120 nm (0007) and the amount of the nanoparticles in the mTOR inhibitor nanoparticle composition (such as sirolimus/albumin nanoparticle composition) administered is about 10 mg/m2 to about 200 mg/m2 (such as about any of 10, 20, 30, 45, 75, 100, 150, or 200 mg/m2 (0016). Regarding the limitation, “the mTOR-inactivating aberration comprises an aberrant phosphorylation level of the protein encoded by the mTOR-associated gene.” Inoki et al. discloses that “TSC2 is inactivated by Aki-dependent phosphorylation, which destabilizes TSC2 and disrupts its Interaction with TSC 1.” (abstract) thereby providing evidence that the disclosure of DESAI of treating cancer associated with tuberous sclerosis complex 2 (TSG2} aberration, inherently includes treating a patient with an aberrant phosphorylation level of the protein encoded by the mTOR-associated gene. Vali et al. discloses a method of treating cancer caused due to aberration in PTEN gene, optionally along with aberration in TPS3 gene and related genes selected from group comprising PISK, CDKN2A, MDM2 and MDM4. PTEN is a phosphatase and is lipid phosphatase activity dephosphorylates the 3-phoespohoinaositide products of PISK. Therefore, the nanoparticle composition disclosed by Desai and view of cited references is substantially same as the instantly claimed composition and necessarily would possess the same characteristics as the instantly claimed. Furthermore, the Declaration states that the striking 10-fold difference in efficacy i.e., a response rate of 67% in patients treated with ABI-009 vs a response rate of 6.7% in patients treated with everolimus demonstrates the unexpected advantageous of the presently claimed methods. Declaration provides a comparison with Applicants composition and David’s composition, it is noted that composition of instant claims comprises Sirolimus while David’s composition includes everolimus which are structurally different compounds and would have different mode activity and pharmacokinetics


    PNG
    media_image1.png
    230
    314
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    252
    304
    media_image2.png
    Greyscale

In order to overcome a prima facie case of obviousness, it is incumbent upon the Applicant to provide comparative test evidence that demonstrates unexpected superiority of the claimed compositions versus the closest prior art compositions, and not simply an advantage predictable from the prior art. See In re Chapman, 148 USPQ 711, 715 (CCPA, 1966).  Moreover, such proffered comparisons must be commensurate in scope with the breadth of the claims. Therefore, it cannot be determined that applicant have compared the claimed invention with the closet prior art. Applicant is requested to provide data form comparative tests between the claimed compounds and the compound from the closest prior art D1, showing a surprising and unexpected effect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13, 16, 17 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US 2018/0153863) in view of Inoki et al. Nature Cell Biology, Vol(4), 648-657, 2002), Vali et al. (US 2017/0056404), Peter B. Crino et al. Neurology, May 25, 2010, 74(21, pages 1716-1723) and Yanyan Jiang (Dissertation 2016) are maintained for reasons of the record in previous office action mailed on 11/24/2022.
Desai discloses methods and compositions for the treatment of a solid tumor by administering compositions comprising nanoparticles that comprise an mTOR inhibitor (such as a limus drug, e.g., sirolimus or a derivative thereof) and an albumin in combination with compositions comprising a second therapeutic agent acts synergistically to inhibit cell proliferation (abstract). Desai discloses that the mode of action of sirolimus is to bind the cytosolic protein FK-binding protein 12 (FKBP12), and the sirolimus-FKBP12 complex in turn inhibits the mTOR pathway by directly binding to the mTOR Complex 1 (mTORC1) (0004). In some embodiments, the average particle size of the nanoparticles in the mTOR inhibitor nanoparticle composition (such as sirolimus/albumin nanoparticle composition) is no greater than about 150 nm (such as no greater than about 120 nm) (0007) and the amount of the nanoparticles in the mTOR inhibitor nanoparticle composition (such as sirolimus/aloumin nanoparticle composition) administered is about 10 mg/m2 to about 200 mg/m2 (such as about any of 10, 20, 30, 45, 75, 100, 150, or 200 mg/m2 (0016).In some embodiments, the individual may be a human who has a gene, genetic mutation, or polymorphism associated with renal cell carcinoma (e.g., VHL, TSC1, TSC2, and/or PTEN) or has one or more extra copies of a gene associated with renal cell carcinoma (0096). In some embodiments, the mTOR inhibitor nanoparticle composition is nab-sirolimus. In some embodiments, the second therapeutic agent is selected from the group consisting of an immunomodulator (Such as an immunostimulator or an immune checkpoint inhibitor), a histone deacetylase inhibitor, and a kinase inhibitor (Such as a tyrosine kinase inhibitor) (0095). Desai discloses that treatment of an individual may depend on the presence of an mMTOR-activating aberration and any of the immunomodulator, HDACi, kinase inhibitor, and cancer vaccine associated biomarkers (0294). In some embodiments, the weight ratio of an aloumin (Such as human albumin or human serum albumin) and a mTOR inhibitor (such as a limus drug, e.g., sirolimus or a derivative thereof) in the mTOR inhibitor nanoparticle composition is about 18:1 or less, such as about 15:1 or less, for example about 10:1 or less (0411). In some embodiments, includes that mTOR-activating aberrations (such as genetic aberration and aberrant levels) of any of the genes included in any embodiment or version of the ONCOPANEL.TM. test, including, but not limited to the genes and intronic regions listed above, are contemplated (for example, ATRX, FLT1, NTRK1, PDGFRB, PMS2, SMARCA4) to serve as a basis for selecting an individual for treatment with the mTOR inhibitor nanoparticle compositions (0300).
the disclosure including selecting the individual on the basis of having the TSC2 aberration in that the disclose embodiment expressly suggests that treating a cancer specifically associated with a TSC2 aberration (instant claims). Regarding the limitation, “the mTOR-inactivating aberration comprises an aberrant phosphorylation level of the protein encoded by the mTOR-associated gene.” Inoki et al. discloses that “TSC2 is inactivated by Aki-dependent phosphorylation, which destabilizes TSC2 and disrupts its interaction with TSC 1.” (abstract) thereby providing evidence that the disclosure of DESAL of treating cancer associated with tuberous sclerosis complex 2 (TSG2) aberration, inherently includes treating a patient with an aberrant phosphorylation level of the protein encoded by the mTOR-associated gene. Vall et al. discloses a method of treating cancer caused due to aberration in PTEN gene, optionally along with aberration in TPS3 gene and related genes selected from group comprising PISK, COKNCA, MOM2 and MDMi4. PTEN is a phosphatase and is lipid phosphatase activity dephosphorylates the 3-phoespohoinaositide products of PISK. Change in the phosphatase activity or deletion/downregulation of PTEN gene will result in hyper- activated AKT signaling. Other aberrations as in FISK gene can also mimic the PTEN effect resulting in high AKT signaling (abstract and Col. 2 line 10-18). Regarding the imitation “the inactivating mutations in TSC2 comprises bi-allelic mutations’, Crino provided evidence to support the hypothesis that tubers forms by biallelic TSC 1 or RSC2 gene inactivation reflecting a “-hit mechanism of germline and somatic mutational events. Biallelic TSC gene inactivation leads to activation of the mammalian target of rapamycin complex 1 (mTORC1) cascade as evidenced by phosphorylation of p70 kinase l and ribosomal O6 proteins (abstract and sage 1716) thereby providing evidence that the disclosure of DESA of treating cancer associated with tuberous sclerosis complex 2 (TSC2) aberration, inherently includes treating a patient with an inactivating mutations in TSC2 comprises bi-allelic mutations’. In some embodiments, the composition comprises an albumin in an amount that is sufficient to stabilize the mTOR inhibitor (such as a limus drug, e.g., sirolimus or a derivative thereof) in an aqueous suspension, for example, in the form of a stable colloidal suspension (such as a stable suspension of nanoparticles). Regarding the amount and the types of albumin (€.9. polymeric, oligomeric, monomeric and dimeric} in the nanoparticles, Desai discloses nanoparticle compositions including 4 nanoparticle composition comprising substantially water insoluble pharmacologically active agent including sirolimus (rapamycin) coated with an albumin: wherein the albumin and the water insoluble pharmacologically active agent is in both the nanoparticle and the non-nanoparticle portions, which is substantially the same as the instantly claimed composition (0066). Therefore, the nanoparticle composition disclosed by Desai is substantially the same as the instantly claimed composition and necessarily would possess the same characteristics as the instantly claimed composition, e.g. about 80% to about 95% of the albumin composition is in the form of monomeric albumin, about 4% lo about 15% of the albumin in the composition is in the form of dimeric albumin, and about 0.5% to about 5% of the albumin in the composition is in the form of polymeric albumin’ when the percentage of albumin in the nanoparticles and non-nanoparticle portion, respectively, that is in the form of monomeric albumin, dimeric albumin, oligomeric albumin.
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, 4 prima facie case of obviousness has been established. Inre Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (COPA 1977). “Wien the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” in re Spada, O11 F.2d 705, 709, 15 USPQ2d 1655, 1656 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Inre Best, 562 F 2d at i255, 195 USFO al 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773} Fed. Cir, 1965}.
Desai fails to specifically disclose the albumin nanoparticles in the form of polymeric albumin.
Jiang discloses the design of an oligonucleotide transfection vector based on albumin, which is obtained by the conjugation of a cationic polymer to HSA. This method results in a unique structure which, on one side, can ensure that the high bioactivity of the native albumin can be maintained, and on the other side, also has the capability to condense oligonucleotides to form the nanoparticles (page 162). Conjugation between HSA and POMAEMA was made possible by employing 4 procedure reported earlier. Approximately 80% of PDMAEMa was conjugated to HSA.
It would have been obvious to one of ordinary ski in the art of the time the invention was made to modify the Desai’s composition nanoparticles comprising rapamycin and a carrier protein with polymeric albumin as taught by Jiang because albumin-polymer exhibit desirable properties tailored by polymerizing different monomers according to the requirement to delivery of different drugs and the application of albumin-polymer conjugates as a delivery system will be a significant addition to the new generation of cancer treatment and even imaging.
Applicant arguments filed on 05/24/2022 have been fully considered but they are not persuasive. Applicant argues that Desai does not teach selecting patients base upon both TSC1 or TSC2 mutationa and an aberration in an additional gene selected from the group recited in instant claim 1. Nor does Desai contain any disclosure that would have rendered this limitation obvious to one skill in the art. In response to applicant's arguments against the references individually, one cannot show non obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981 ); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, the Desai patent is relied upon to show that it is known in the art to methods and compositions for the treatment of a solid tumor by administering compositions comprising nanoparticles that comprise an mTOR inhibitor (such as a limus drug, e.g., sirolimus or a derivative thereof) and an albumin in combination with compositions comprising a second therapeutic agent acts synergistically to inhibit cell proliferation, while the Inoki et al, Vali et al, Peter B Crino et al, and Yanyan Jiang et al shows an evidentiary support that is recognized in the art to patients base upon both TSC1 or TSC2 mutations and an aberration in an additional gene selected from the group recited in instant claim 1. Thus, the composition of Desai in view of Inoki et al, Vali et al, Peter B Crino et al, and Yanyan Jiang et al., would obviously treat a cancer in an individual selected on the basis of having an mTOR inactivating mutation at TSC1 or TSC2 and having an aberration at any of the genes selected from the group recited in instant claim 1. 
With respect to Declaration and arguments filed are fully considered but they are not persuasive. Response to Declaration filed on 05/24/2022 is presented as above.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.S/           Examiner, Art Unit 1618                                                                                                                                                                                         /JAKE M VU/Primary Examiner, Art Unit 1618